                  Case 19-11574-LSS       Doc 31-1     Filed 08/16/19    Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

DONALD M. ALLAN,                                       Case No. 19-11574 (LSS)

                                                       Obj. Deadline: Aug. 30, 2019, at 4:00 p.m.
                         Debtor.                       Hearing Date: Sept. 16, 2019, at 10:30 a.m.

DECLARATION AND DISCLOSURE STATEMENT OF SHANNON D. HUMISTON ON
        BEHALF OF MCCARTER & ENGLISH, LLP PURSUANT TO
         11 U.S.C. § 327(a), FED. R. BANKR. P. 2014(a) AND 2016(b),
          AND BANKRUPTCY LOCAL RULES 2014-1 AND 2016-1

         Shannon D. Humiston makes this declaration (the “Declaration”) under 28 U.S.C. §

1746, and states:

         1.        I am an associate of McCarter & English, LLP (“McCarter” or the “Firm”), a law

firm with its principal offices at Renaissance Center, 405 N. King St., 8th Floor, Wilmington, DE

19801.

         2.        I submit this Declaration to provide the disclosures required under section 329(a)

and 504 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a) and

2016(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules

2014-1 and 2016-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”) in connection with the

application (the “Application”) 1 of the Debtor and Debtor-in-possession (the “Debtor”) in the

above-captioned case (the “Chapter 11 Case”) for authority to employ and retain McCarter as its

counsel in the above-captioned Chapter 11 Case, nunc pro tunc, to the date the Chapter 11 Case

was commenced (the “Petition Date”) at its normal hourly rates as adjusted from time to time

and in accordance with normal reimbursement policies, in compliance with section 327(a) of the


1




ME1 31096175v.1
                  Case 19-11574-LSS       Doc 31-1     Filed 08/16/19    Page 2 of 11



Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1.

Unless otherwise stated in this Declaration, I have personal knowledge of the facts set forth

herein. To the extent any information disclosed herein requires amendment or modification upon

McCarter’s completion of further review, or as additional party in interest information becomes

available to it, I will submit a supplemental declaration to the Court reflecting such amended or

modified information.

         3.        Neither I, McCarter, nor any partner of, counsel to, or associate of the Firm

represents any entity other than the Debtor in connection with this Chapter 11 Case. In addition,

to the best of my knowledge, after due inquiry, neither I, McCarter, nor any partner of, counsel

to, or associate of the Firm represents any party in interest in the Chapter 11 Case in matters

related to the Chapter 11 Case.

                          MCCARTER’S DISCLOSURE PROCEDURES

         4.        McCarter, a firm of approximately 400 attorneys, has a large and diversified legal

practice that encompasses the representation of certain financial institutions and commercial

corporations. McCarter has, in the past, represented, currently represents, and may in the future

represent entities that are claimants against the Debtor’s estate in matters unrelated to the

Chapter 11 Case. Some of those entities are, or may consider themselves to be, creditors or

parties in interest in the pending Chapter 11 Case or may otherwise have interests in these cases.

         5.        In preparing this Declaration, I used a set of procedures developed by McCarter to

ensure compliance with the requirements of the Bankruptcy Code, the Bankruptcy Rules and the

Local Rules regarding the retention of professionals by a debtor under the Bankruptcy Code (the

“Firm Disclosure Procedures”). Pursuant to the Firm Disclosure Procedures, I performed, or

caused to be performed, the following actions to identify the parties relevant to this Declaration



                                                   2
ME1 31096175v.1
                  Case 19-11574-LSS        Doc 31-1      Filed 08/16/19     Page 3 of 11



and to ascertain McCarter’s connection to such parties:

                   a.     A list of the types of entities who may have contacts with the
                   Debtor was developed through discussions with the McCarter attorneys
                   who have provided services to the Debtor and the Debtor (the “Retention
                   Checklist”).

                   b.     McCarter obtained information responsive to the Retention
                   Checklist through several inquiries of the Debtor and review of documents
                   provided by the Debtor to McCarter.               McCarter then used that
                   information, together with other information identified by McCarter, to
                   compile a list of the names of entities who may be parties in interest in the
                   Chapter 11 Case (the “Potential Parties in Interest”). A copy of the
                   Potential Parties in Interest is attached as Exhibit 1.

                   c.      McCarter maintains a master client database as part of its conflict
                   clearance and billing records. The master client database includes the
                   names of the entities for which any attorney time charges have been billed
                   since the database was first created (the “Client Database”). The Client
                   Database includes the name of each current or former client, the names of
                   the parties who are or were related or adverse to such current or former
                   client, and the names of the McCarter personnel who are or were
                   responsible for current or former matters for such client. It is the policy of
                   McCarter that no new matter may be accepted or opened within the Firm
                   without completing and submitting to those charged with maintaining the
                   conflict clearance system the information necessary to check each such
                   matter for conflicts, including the identity of the prospective client, the
                   name of the matter, adverse parties and, in some cases, parties related to
                   the client or to an adverse party. Accordingly, the database is updated for
                   every new matter undertaken by McCarter. The accuracy of the system is
                   a function of the completeness and accuracy of the information submitted
                   by the attorney opening a new matter.

                   d.      McCarter compared the names of each of the Potential Parties in
                   Interest to client matters in the Client Database for which professional
                   time was recorded during the two years prior to the date the comparison
                   was performed. 2

                   e.      Any apparent matches to names in the Client Database generated
                   by the comparison were compiled, together with the names of the
                   respective McCarter personnel responsible for the identified client matters.

2
  For purposes of the Firm Disclosure Procedures, McCarter considers an entity a “former client”
if all matters for such client have been closed or, if any matters for such client have not been
closed, if no billable time for such client has been recorded in the past two years. Because the
Firm Disclosure Procedures only reflect client activity during the past two years, matches to
client matters outside that timeframe are not reflected in this Declaration.

                                                     3
ME1 31096175v.1
                  Case 19-11574-LSS        Doc 31-1     Filed 08/16/19     Page 4 of 11



                   A McCarter attorney then reviewed the results and deleted obvious name
                   coincidences and individuals or entities that were adverse to McCarter’s
                   clients in both this matter and the matter referenced to compile a list of
                   apparent matches (the “Client Match List”). A copy of the Client Match
                   List is attached as Exhibit 2.

                   f.      Using information in the Client Database concerning entities on
                   the Client Match List, and making general and, if applicable, specific
                   inquiries of McCarter personnel, McCarter verified that it does not
                   represent and has not represented any entity on the Client Match List in
                   connection with the Debtor or the Chapter 11 Case.

                   g.       In addition, a general inquiry to all McCarter personnel (attorneys
                   and staff) was sent by electronic mail to determine whether any individual
                   or any member of his or her household (ii) holds a claim against or interest
                   adverse to Debtor, Beaches Seafood Market & Restaurant, LLC or Willow
                   Creek Homes, LLC (collectively, “Affiliated Entities”); (iii) is or was an
                   officer, director, or employee of an Affiliated Entity; (iv) is related to or
                   has any connections to Bankruptcy Judges in the District of Delaware; or
                   (v) is related to or has any connections to anyone working in the Office of
                   the United States Trustee for the District of Delaware (the “U.S. Trustee”).

                     MCCARTER’S CONNECTION WITH THE DEBTOR’S

         6.        McCarter compiled responses to the foregoing inquiries for the purposes of

preparing this Declaration. Responses to the inquiry described in paragraph 5(g) above reflect

that, as of the Petition Date, no McCarter personnel or member of the household of any McCarter

personnel holds any claims against, stock of, or other interests in the Debtor or the Affiliated

Entities and that no such individuals held any significant employment with the Debtor. In

addition, no McCarter attorney is related to or has any connections to any bankruptcy judge in

the District of Delaware, or to anyone working in the Office of the United States Trustee for the

District of Delaware. Accordingly, I submit that the appointment of McCarter would not be

prohibited by Bankruptcy Rule 5002.

         7.        McCarter has rendered, among other services, restructuring-related legal services

to the Debtor since the middle of June 2019. Since that time, McCarter has advised the Debtor

on certain financial matters and eventually on the preparation of this Chapter 11 Case. McCarter

                                                    4
ME1 31096175v.1
                  Case 19-11574-LSS      Doc 31-1      Filed 08/16/19   Page 5 of 11



has provided the necessary services to enable the Debtor to commence the above-captioned

Chapter 11 Case. McCarter was primarily responsible for the preparation of the chapter 11

petition and filings relating to this Chapter 11 Case and its commencement.

       MCCARTER CONNECTIONS WITH POTENTIAL PARTIES IN INTEREST
            IN MATTERS UNRELATED TO THE CHAPTER 11 CASE

         8.        Either I or a co-worker, working under the supervision of a partner of McCarter,

reviewed the connections between McCarter and the clients identified on the Client Match List

and the connections between those entities and the Debtor. After such review, either I or a co-

worker, working under the supervision of a partner of McCarter, determined, in each case, that

McCarter does not hold or represent an interest that is adverse to the Debtor’s estate and that

McCarter is a “disinterested person” as such term is defined in section 101(14) of the Bankruptcy

Code, as modified by section 1107(b) of the Bankruptcy Code, for the reasons discussed below.

         9.        McCarter previously represented, currently represents and may represent in the

future the entities (or their affiliates) described in Exhibit 2 and below, in matters totally

unrelated to the Debtor.

         10.       To the best of my knowledge and information, none of the entities or individuals

identified in the Client Match List represent more than one percent (1%) of McCarter’s annual

revenues over the past twelve (12) months. To the extent issues may arise that would cause the

Debtor to be adverse to any client of McCarter, such that it would no longer be appropriate for

McCarter to represent the Debtor with respect to the matters, the Debtor will retain special

counsel with respect to such matters.

         11.       Except as provided herein, McCarter has not represented, does not represent, and

will not represent any entities other than the Debtor in matters directly related to the Debtor or

the Chapter 11 Case.


                                                   5
ME1 31096175v.1
                  Case 19-11574-LSS       Doc 31-1     Filed 08/16/19    Page 6 of 11



         12.       In addition to the foregoing, through diligent inquiry, I have ascertained no

connection, as such term is used in section 101(14)(C) of the Bankruptcy Code, as modified by

section 1107(b), and Bankruptcy Rule 2014(a), between McCarter and: (i) the United States

Trustee or any person employed by the United States Trustee; (ii) any attorneys, accountants, or

financial consultants in the Chapter 11 Case; or (iii) any investment bankers who represent or

may represent the Debtor, claimants or other parties in interest in the Chapter 11 Case except as

set forth herein.

         13.       As part of its practice, McCarter appears in cases, proceedings, and transactions

involving many different attorneys, accountants, financial consultants and investment bankers,

some of whom now, or may in the future, represent claimants and other parties in interest in this

Chapter 11 Case. McCarter has not represented, and will not represent, any such parties in

relation to the Debtor or his Chapter 11 Case. I am not aware of any relationship between

McCarter and any attorneys, accountants, or other professionals that are adverse to the Debtor or

his estate.

         14.       Additionally, McCarter has represented, and may currently represent, entities that

hold, or may in the future hold, certain of the Debtor’s debt in beneficial accounts on behalf of

unidentified parties. Because distressed debt is actively traded in commercial markets, McCarter

may be unaware of the actual holder of such debt at any given moment.                 McCarter also

represents numerous entities in unrelated matters that may buy and/or sell distressed debt,

claims, or equity interests of chapter 11 debtors.

         15.       Despite the efforts described herein to identify and disclose McCarter’s

connections with the parties in interest in this Chapter 11 Case, and because the Debtor has

numerous relationships, McCarter is unable to state with certainty that every client relationship



                                                   6
ME1 31096175v.1
                  Case 19-11574-LSS       Doc 31-1     Filed 08/16/19    Page 7 of 11



or other connection has been disclosed. Therefore, McCarter will continue to apply the Firm

Disclosure Procedures throughout this Chapter 11 Case. If any new material, relevant facts, or

relationships are discovered or arise, McCarter will promptly file a supplemental disclosure with

the Court. Generally, it is McCarter’s policy to disclose entities in the capacity that they first

appear in a conflict search.       For example, if an entity already has been disclosed in this

Declaration in one capacity (e.g., customer) and the entity appears in a subsequent conflict

search in a different capacity (e.g., vendor), McCarter does not disclose the same entity again in

supplemental declarations, unless the circumstances are such in the latter capacity that additional

disclosure is required.

         16.       From time to time, McCarter has referred work to other professionals that may be

retained in this Chapter 11 Case. Likewise, certain such professionals may have referred work to

McCarter.

         17.       McCarter will continue to apply the Firm Disclosure Procedures as additional

information concerning entities having a connection with the Debtor is developed and/or

received from the Debtor and will file appropriate supplemental disclosure(s) with the Court, to

the extent necessary.

                           CONNECTIONS WITH THE DEBTOR;
                       NO ADVERSE INTEREST; DISINTERESTEDNESS

         18.       Based on the foregoing, insofar as I have been able to ascertain after diligent

inquiry, I believe McCarter does not hold or represent an interest adverse to the Debtor’s estate

in the matters in which McCarter is to be employed.

         19.       McCarter is a “disinterested person” within the meaning of section 101(14) of the

Bankruptcy Code, as modified by 1107(b) of the Bankruptcy Code and section 327(a) of the

Bankruptcy Code.


                                                   7
ME1 31096175v.1
                  Case 19-11574-LSS       Doc 31-1     Filed 08/16/19    Page 8 of 11



          20.      McCarter is not a creditor, an equity security holder, or an insider. It also does

not have an interest materially adverse to the interest of the Debtor’s estate or any class of

creditors or equity security holder, by reason of any direct or indirect relationship to, connection

with, or interest in, the Debtor or for any other reason.

            MCCARTER’S FEE ADVANCE, RATES AND BILLING PRACTICES

          21.      McCarter is not a creditor of the Debtor. 18. McCarter was retained to represent

the Debtor in connection with this Chapter 11 Case on or about June 18, 2019. McCarter’s

engagement letter provided for a $12,000 “evergreen” retainer, of which the Debtor authorized

McCarter to apply $2,187.00 to its invoices for services rendered to reimburse McCarter for

expenses incurred in connection with preparation of the Chapter 11 Case. Due to a processing

error, no funds were transferred prior to the Petition Date. McCarter waived its right to recover

for the pre-petition services and was not a creditor of the Debtor’s estate as of the Petition Date.

As of the Petition Date, McCarter held approximately $12,000 on behalf of the Debtor as an

advance payment retainer (the “Fee Advance”). McCarter received a total of $0.00 during the

ninety (90) days prior to commencement of this Chapter 11 case pursuant to its engagement

letter.

          22.      McCarter intends to apply the Fee Advance to any outstanding amounts relating

to the period prior to the Petition Date that were not waived or processed through McCarter’s

billing system as of the Petition Date. Upon Court approval, the balance of the Fee Advance will

be held by McCarter as a retainer during the pendency of the Chapter 11 Case. As of the Petition

Date, the Debtor does not owe McCarter any fees for services performed or expenses incurred.

          23.      McCarter intends to charge the Debtor for services rendered in this Chapter 11

Case at McCarter’s normal hourly rates in effect at the time the services are rendered.

McCarter’s current customary hourly rates, subject to change from time to time, are $460.00 to

                                                   8
ME1 31096175v.1
                  Case 19-11574-LSS      Doc 31-1      Filed 08/16/19   Page 9 of 11



$695.00 for partners, $570.00 to $650.00 for counsel, $245.00 to $445.00 for associates, and

$196.00 to $260.00 for paralegals.

         24.       McCarter also intends to seek reimbursement for expenses incurred in connection

with its representation of the Debtor in accordance with McCarter’s normal reimbursement

policies, subject to any modifications to such policies that McCarter may be required to make to

comply with orders of this Court, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules

of Bankruptcy Practice and Procedure for the District of Delaware and any other applicable

rules, laws, statutes, procedures or guidelines (collectively, “Fee Guidelines”).       McCarter’s

disbursement policies pass through the following expenses and charges at actual cost or an

estimated actual cost when the actual cost is difficult to determine: express mail charges,

photocopying charges, hand delivery and other delivery charges, travel expenses, computerized

research and other expenses necessary to conduct its work.           Other reimbursable expenses

(whether the service is performed by McCarter in-house or through a third party vendor) include,

but are not limited to, overtime, overtime meals, court costs, cost of food at meetings, transcript

fees, translation services, and clerk fees.

         25.       No promises have been received by McCarter, or any partner, counsel, or

associate thereof, as to payment or compensation in connection with the Chapter 11 Case other

than in accordance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, the Fee Guidelines and the engagement letter between the Debtor and McCarter.

McCarter has no agreement with any other entity to share with such entity any compensation

received by McCarter.

         26.       The Application requests, pursuant to section 327(a) of the Bankruptcy Code, the

Court’s approval of the Debtor’s retention of McCarter on rates, terms, and conditions consistent



                                                   9
ME1 31096175v.1
                  Case 19-11574-LSS       Doc 31-1      Filed 08/16/19   Page 10 of 11



with what McCarter charges non-chapter 11 debtors, namely, prompt payment of McCarter’s

hourly rates, as adjusted from time to time, and reimbursement of out-of-pocket disbursements at

cost or based on formulas that approximate the actual cost where the actual cost is not easily

ascertainable. Subject to these terms and conditions, McCarter intends to apply pursuant to

section 330 of the Bankruptcy Code for allowances of compensation for professional services

rendered in this Chapter 11 Case and for reimbursement of actual and necessary expenses

incurred in connection therewith in accordance with the provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and the Fee Guidelines.

         COORDINATION WITH OTHER PROFESSIONALS FOR THE DEBTOR

         27.       McCarter has handled virtually all legal matters relating to the preparation of the

Chapter 11 Case since the middle of June 2019. In the course of that representation, McCarter

has developed extensive and detailed knowledge of all aspects of the Debtor’s legal and financial

affairs and his business operations. McCarter has performed services necessary to enable the

Debtor to file this Chapter 11 Case. McCarter was primarily responsible for the preparation of

the chapter 11 petition, initial motions and applications relating to the Chapter 11 Case and its

commencement.

         28.       The Debtor has filed, or expect to file shortly, an application seeking to employ

PKS & Company, P.A. as accountants. McCarter has advised the Debtor that it intends carefully

to monitor and coordinate the efforts of all professionals retained by the Debtor in the Chapter 11

Case, and will clearly delineate their respective duties so as to prevent duplication of efforts and

resources whenever possible.

                                         ATTORNEY STATEMENT

         29.       McCarter is seeking employment as counsel for the Debtor under section 327 of

the Bankruptcy Code and it hereby provides the following disclosures.

                                                   10
ME1 31096175v.1
                  Case 19-11574-LSS      Doc 31-1       Filed 08/16/19   Page 11 of 11



         30.       McCarter did not agree to any variations from, or alternatives to, its standard or

customary billing arrangements for this engagement. McCarter did not vary its rates based on

the geographic location of the bankruptcy case.           McCarter represented Debtor prior to the

Petition Date.       McCarter’s billing rates and material financial terms with respect to this

engagement have not changed since the engagement letter was executed other than to comply

with the provisions of the Bankruptcy Code and any Orders relating to the timing and payment of

compensation and reimbursement of expenses. The Debtor has approved McCarter’s prospective

budget and staffing plan for the Chapter 11 Case. The Debtor and McCarter will work together

to revise the budget and staffing plan as needed.

         31.       The foregoing constitutes the statement of McCarter pursuant to sections 327(a),

329 and 504 of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016(b).

         I declare under penalty of perjury that the foregoing is true and correct.

Dated: August 16, 2019

                                                         /s/ Shannon D. Humiston
                                                         Shannon D. Humiston (No. 5740)




                                                   11
ME1 31096175v.1
